253 S.W.3d 217 (2008)
CENTER FOR NEUROLOGICAL DISORDERS, P.A. and Gregory A. Ward, M.D., Petitioners,
v.
Robert P. GEORGE and Juliet A. George, Respondents.
No. 07-0174.
Supreme Court of Texas.
April 11, 2008.
J. Wade Birdwell, D. Michael Wallach, Leslie Ann Dillon, James G. Stouffer Jr., Wallach, Andrews & Stouffer, P.C., J. Kevin Carey, Law Office of J. Kevin Carey, Fort Worth, TX, for Petitioner.
Darrell L. Keith, Courtney Shannon Keith, Arin Kay Schall, Keith Law Firm, P.C., Fort Worth, TX, for Respondents.
James M. Stewart, Stewart & Stimmell LLP, Dallas, TX, for Person Interested.
PER CURIAM.
Robert and Juliet George filed this suit claiming Dr. Gregory A. Ward and, vicariously, the Center for Neurological Disorders, P.A. (CND), failed to timely diagnose and treat a post-operative hematoma thereby causing neurological injury to Mr. George. As required by statute, within 120 days of filing the Georges served a curriculum vitae and expert report signed by Dr. Isabelle L. Richmond supporting their claim.[1] Dr. Ward and CND moved for dismissal and attorney's fees on the ground that the expert report was inadequate,[2] but the trial court denied the motion.
Dr. Ward and CND filed a timely interlocutory appeal with the Second Court of Appeals, which dismissed for want of jurisdiction.[3] For the reasons stated today in Lewis v. Funderburk,[4] we hold that Dr. Ward and CND's motion seeking dismissal and fees was a motion pursuant to section 74.351(b), and thus reviewable by interlocutory appeal when the trial court denied it.[5] The court of appeals erred by concluding otherwise.
*218 Accordingly, we grant the petition for review, and without hearing oral argument, TEX.R.APP. P. 59.1, we reverse the court of appeals' judgment and remand the case to that court to consider the remaining arguments raised by the interlocutory appeal.
NOTES
[1]  TEX. CIV. PRAC. & REM.CODE § 74.351(a).
[2]  Id. § 74.351(b).
[3]  2007 WL 174658.
[4]  253 S.W.3d 204 (Tex.2008).
[5]  TEX. CIV. PRAC. & REM.CODE § 51.014(a)(9).